Exhibit 10.2

 

XCYTE THERAPIES, INC.

 

CODE OF BUSINESS CONDUCT AND ETHICS

 

As Adopted by the Board of Directors on April 6, 2004

 

Introduction — General Statement of Company Policy.

 

Xcyte Therapies, Inc. (the “Company”) requires lawful and ethical behavior at
all times. The purpose of this Code of Business Conduct and Ethics (the “Code”)
is to provide you with a statement of certain key policies and procedures of the
Company for you to follow in conducting business in a legally and ethically
appropriate manner. This Code is intended as one element in the Company’s
efforts to ensure lawful and ethical conduct on the part of you and the Company.
This Code is part of a larger process that includes compliance with the
corporate policies themselves, an open relationship between you and your
supervisors that is conducive to good business conduct and, above all, your
integrity and good judgment.

 

In that regard, you must:

 

  • comply with applicable laws, rules, and regulations;

 

  • conduct all dealings with the Company’s customers, suppliers and competitors
fairly, with honesty and integrity;

 

  • ethically handle conflicts of interest, both real and perceived, in personal
and professional relationships;

 

  • produce, or cause to produced, full, fair, accurate, timely and
understandable disclosure in reports and documents that the Company files with
or submits to the SEC and in other public communications;

 

  • protect information, in any form, that belongs to the Company, its customers
and suppliers;

 

  • protect the Company’s assets and ensure their efficient use and report any
suspected incident of fraud or theft immediately; and

 

  • never use your position with the Company or Company assets or information
for improper personal gain.

 

This includes some general principles. You will have to apply these principles
to your own specific responsibilities. If you have any questions about the
proper application of the principles or about what is required by the law in any
given situation, you must consult with the Company’s General Counsel.



--------------------------------------------------------------------------------

If you violate this Code, you will be subject to disciplinary action, up to and
including immediate termination of your employment. You must report potential or
actual violations of this Code to your immediate supervisor, or, alternatively,
to the Company’s General Counsel or the Chairman of the Audit Committee. If your
situation requires that your identity be kept a secret, your anonymity will be
protected.

 

Under no circumstances will you be subject to any disciplinary or retaliatory
action for reporting a violation or potential violation, unless it is your own.
However, making known false or malicious reports will not be tolerated, and you
will be subject to appropriate disciplinary action if you file such reports.

 

No representation is expressed or implied that the policies stated in this Code
are all of the Company’s relevant policies, or that they are a comprehensive,
full or complete explanation of the laws or standards of conduct that are
applicable to you or the Company. You have a continuing obligation to
familiarize yourself with applicable law and Company policy.

 

You must sign a certification in the attached form acknowledging receipt of this
Code. This Code is available in the Company’s Handbook, is posted on the
Company’s intranet and is included as an exhibit to the Company’s annual report.
This Code is also available to the public on the Company’s website at
www.xcytetherapies.com.

 

* * * * * * * * * * * * * * * * * * * * *

Nothing contained in this Code of Business Conduct and Ethics is

intended by the Company to be, nor shall it be construed as, an

employment agreement.

* * * * * * * * * * * * * * * * * * * * *



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

Introduction — General Statement of Company Policy.    i 1.    Lawful and
Ethical Behavior.    1 2.    Code of Ethics    1 3.    Accurate Books and
Records.    2 4.    Confidential Information.    2 5.    Securities Laws and
Insider Trading.    3 6.    Conflicts of Interest.    3 7.    Gifts and
Entertainment.    4 8.    Corporate Opportunities.    4 9.    Unauthorized Use
of Company Property or Services.    5 10.    Fair Competition.    5 11.   
Antitrust.    5 12.    Government Business.    5 13.    Political Activity.    6
14.    Environment, Health and Safety; Substance Abuse.    6 15.    Copyrights
and Computer Software.    6 16.    International Business.    7 17.    Audits.
   9



--------------------------------------------------------------------------------

1. Lawful and Ethical Behavior.

 

The foundation on which this Code of Business Conduct and Ethics is built is
obeying the law and acting ethically. It is the Company’s policy that you
conduct business in accordance with applicable federal, state and local laws,
rules and regulations and with the laws, rules and regulations of other
countries in which the Company does business. In addition, the Company’s policy
demands that you adhere to the highest standard of business ethics and conduct.

 

You must be alert and sensitive to situations that could result in illegal,
unethical, or improper action. When you are faced with a business decision that
seems to have ethical overtones, here are some questions that should be helpful
to determine if your actions are proper:

 

  • Do I have all the necessary facts?

 

  • Am I informed about all of the legal implications?

 

  • Who has an important stake in the outcome (e.g., employees, customers,
suppliers, etc.), and what is that stake?

 

  • Does the issue raise ethical issues that go deeper than legal or
institutional concerns?

 

  • What are the options for acting, and which options will produce the most
good and do the least harm? Which options respect the dignity of all
stakeholders?

 

  • Would I be proud to explain my actions to my family, fellow employees,
customers - or on tonight’s news broadcast?

 

If you remain uncertain about what to do, if you need advice, or if you have
reason to believe that a domestic or foreign law could be violated in connection
with Company business or that this Code has been violated in any way, notify
your immediate supervisor, the Company’s General Counsel or the Chairman of the
Audit Committee at once.

 

2. Code of Ethics

 

This Code of Ethics is promulgated by the Board of Directors under section 406
of the Sarbanes Oxley Act of 2002 and the related rules of the SEC and applies
to all employees, officers and directors of the company. It contains standards
reasonably necessary to promote: honest and ethical conduct, including the
ethical handling of actual or apparent conflicts of interest between personal
and professional relationships; full, fair, accurate, timely, and understandable
disclosure in the periodic reports required to be filed by the issuer and in
other public communications; and compliance with applicable governmental laws,
rules and regulations.

 

You must:

 

1. Act with honesty and integrity, avoiding actual or apparent conflicts of
interest in personal and professional relationships. You should recognize that
even the appearance of a conflict of interest can damage the Company. A conflict
of interest may exist because of a relationship of yours or of a family member
that is inconsistent with the Company’s best interests or could cause a conflict
with your ability to perform your job responsibilities.



--------------------------------------------------------------------------------

2. If you are an employee or officer, report to the Company’s General Counsel
any transaction that reasonably could be expected to give rise to a conflict of
interest. If you are a director, report to the Board of Director’s any
transaction that reasonably could be expected to give rise to a conflict of
interest pursuant to Section 144 of the Delaware General Corporation Law.

 

3. Produce, or cause to produced, full, fair, accurate, timely and
understandable disclosure in reports and documents that the Company files with
or submits to the Securities and Exchange Commission and in other public
communications.

 

4. Comply with applicable governmental laws, rules and regulations.

 

5. Promptly report any violation of this Code of Ethics to the Company’s General
Counsel.

 

6. Proactively promote ethical behavior by other Company officers and employees
involved in financial reporting.

 

You will be held accountable for your adherence to this Code of Ethics. Your
failure to observe the terms of this Code of Ethics may result in disciplinary
action, up to and including immediate termination of your employment.

 

If you are a senior executive officer (chief executive officer, chief financial
officer, principal financial officer or controller), other executive officer or
director, any request by you for a waiver of any provision of this Code of
Ethics must be in writing and addressed to the Chairman of the Audit Committee.
If you are not an executive officer or director, any request by you for a waiver
of any provision of this Code of Ethics must be in writing and addressed to the
Compliance Officer.

 

With regard to senior financial officers, other executive officers and
directors, the Board will have the sole and absolute discretionary authority,
acting upon such recommendation as may be made by the Audit Committee, to
approve any waiver from this Code of Ethics. Any waiver for senior financial
officers, other executive officers or directors from this Code of Ethics will be
disclosed promptly on Form 8-K or any other means that complies with SEC rules
or applicable listing standards.

 

3. Accurate Books and Records.

 

The Company requires full, fair, accurate, timely and understandable recording
and reporting of all Company information. You must act in a manner that ensures
that all of the Company’s books, records, accounts and financial statements are
maintained in reasonable detail, appropriately reflect the Company’s
transactions and conform both to applicable legal requirements and to the
Company’s system of internal controls. To do so, you must execute and record
transactions in accordance with all internal control procedures implemented by
Company management. Furthermore, all of your expense reimbursements must
accurately reflect the true nature and amount of the expenses. In addition, if
you are in any way involved in preparing the Company’s disclosure documents
(such as SEC filings or press releases), you must produce full, fair, accurate,
timely and understandable disclosure in such documents.

 

It is very important that you do not create, or participate in the creation, or
perpetuation of, any records that are intended to mislead anyone or conceal any
improper act or conduct.

 

4. Confidential Information.

 

Confidential Company information is an important corporate asset that merits the
same protection as the Company’s’ physical assets. It is very important for you
to safeguard the Company’s confidential



--------------------------------------------------------------------------------

information and to refuse any improper access to such information entrusted to
you or any employee for whatever purpose. You have entered into a non-disclosure
or confidentiality agreement (as set forth in the Proprietary Information and
Inventions Agreement) detailing your obligations regarding the Company’s
confidential information, and you must adhere to this agreement. You also have
an obligation to protect the confidential information provided to the Company by
its customers and suppliers and your fellow workers during the course of the
Company’s business. They expect your confidentiality — just as the Company
expects theirs. Issues with respect to confidential information may also arise
in securities transactions as further discussed in the “Securities Laws and
Insider Trading” section below.

 

5. Securities Laws and Insider Trading.

 

The rules relating to trading in the Company’s securities and those of other
companies with which the Company does business are covered in detail in the
Company’s Insider Trading Policy, with which you must become familiar and with
which you must comply at all times. If you are uncertain about the legal rules
involving your purchase, sale or transfer of any securities of the Company or
any securities in companies familiar to you by virtue of your work for the
Company, you should consult with the Company’s General Counsel before making any
such purchase or sale.

 

6. Conflicts of Interest.

 

The Company knows that it can only be truly successful through the diligence and
loyalty of its employees. Therefore, you must put the best interests of the
Company at the forefront of any work-related activity or decision and
scrupulously avoid conflicts of interest. You must use your best judgment in
determining whether a conflict of interest exists and then avoid any conduct,
activity, relationship or other situation that would create or cause an actual
or potential conflict of interest.

 

While it is not possible to identify every particular activity that might give
rise to a conflict of interest, a conflict of interest may exist because of a
relationship of yours or of a family member that is inconsistent with the
Company’s best interests or could cause a conflict with your ability to perform
your job responsibilities. If you or your family members are engaged in any of
the activities listed below, then there may be a conflict of interest. If you
are an employee or officer, you must disclose the facts concerning this activity
to your immediate supervisor or the General Counsel in order to have the Company
address the situation. If you are a director, you must disclose the facts
concerning this activity to the Board.

 

(a) any ownership interest in any supplier, customer or competitor (other than
nominal amounts of stock in publicly traded companies);

 

(b) any consulting or employment relationship with any customer, supplier or
competitor;

 

(c) any outside activity that harms a relationship between the Company and any
customer or potential customer, or that interferes with a current or potential
contract relationship;

 

(d) any outside business activity that is competitive with any of the Company’s
businesses;

 

(e) any outside activity of any type that is so substantial as to call into
question your ability to devote appropriate time and attention to your duties
and responsibilities to the Company;



--------------------------------------------------------------------------------

(f) any service on any board of directors or advisory board of any customer,
supplier or competitor unless such board service has been disclosed to the
Company;

 

(g) any direct supervisory, review or other influential position on the job
evaluation, pay or benefits of any close relative who is employed by the
Company;

 

(h) any sales or purchases of anything to or from the Company (unless it is
pursuant to a routine program of disposal of surplus property that is offered to
all employees in general); and

 

(i) any situation in which, without proper authorization, you are required or
tempted to disclose, or do disclose, any trade secret, confidential or
proprietary information or intellectual property of the Company.

 

If you have any questions regarding activity which may create a conflict of
interest, please discuss the situation immediately with your immediate
supervisor or the General Counsel, if you are an employee or officer. If you are
a director, you should consult your own independent counsel if you have any
questions regarding activity that may create a conflict of interest. If you know
of a conflict of interest that exists elsewhere in the Company, you must
disclose such conflict to the General Counsel.

 

The Company reserves the right to determine when actual or potential conflicts
of interest exist, and then to take any action, which in the sole judgment of
the Company, is needed to prevent the conflict from continuing, or in the case
of a director, disclose such actual or potential conflict of interest and take
such actions as are appropriate in accordance with Section 144 of the Delaware
General Corporation Law. Such action may include, but is not limited to, having
you divest the conflicting interest or return the benefit or gain received,
realigning your duties and responsibilities, or disciplinary action, up to and
including immediate termination of your employment or removal from the Board.

 

7. Gifts and Entertainment.

 

Generally, you and members of your immediate family may not accept gifts,
services, discounts or favors from those with whom the Company does business or
considers doing business. Gifts, entertainment, favors or gratuities are subject
to the following guidelines:

 

(a) You may accept gifts of nominal value ordinarily used for sales promotion
(for example, calendars, appointment books, pens, etc.).

 

(b) Ordinary “business lunches” or reasonable entertainment consistent with
local social and business customs may also be permissible if these actions can
be reciprocated by you and are reasonable in cost and frequency.

 

If you receive a gift that does not fall within these guidelines, you must
report it to your supervisor and return the gift. If return of the gift is not
practical, you should give it to the Company for charitable disposition or such
other disposition as the Company deems appropriate.

 

8. Corporate Opportunities.

 

You may not use corporate property, information, or position for improper
personal gain. You owe a duty to the Company to advance its legitimate interests
when the opportunity to do so arises. You are prohibited from competing with the
Company or taking advantage for personal gain of any opportunity that is
discovered through the use of Company property, information or position. You
should report any corporate opportunity to your supervisor or other appropriate
individual within the Company to determine whether the Company desires to take
advantage of the opportunity.



--------------------------------------------------------------------------------

If you are an officer, you have an additional obligation not to take advantage
for personal gain of any opportunity that the Company may have an interest in
pursuing, notwithstanding that your knowledge of such opportunity is obtained
independently of your relationship with the Company.

 

9. Unauthorized Use of Company Property or Services.

 

You may only use Company property (including the e-mail system) for legitimate
business purposes. You may not use or remove from Company premises any Company
property or services for any personal benefit or the personal benefit of anyone
else. The Company realizes that sometimes the line between personal and Company
benefits is difficult to draw, and sometimes there are both personal and Company
benefits in certain activities. Examples include articles of a technical or
professional nature that may enhance the stature or reputation of the author and
also may have some benefit to the Company, and employee participation in
continuing education programs. You must obtain approval from your supervisor in
advance of any use of Company property or services that is not solely for the
benefit of the Company.

 

10. Fair Competition.

 

The Company intends to succeed in the marketplace through superior performance,
not by unethical or manipulative practices. You must treat customers and
suppliers honestly and fairly. Do not make false or misleading remarks to
customers or suppliers about other customers/suppliers or about competitors of
the Company, their products or their services. You must avoid deprecation and
criticism of competitors, their products or services, but you may state truthful
descriptions of specifications and shortcomings of such products or services.

 

11. Antitrust.

 

The economies of the United States and of most countries in which the Company
does business are based on the principle that competition and profit will
produce high-quality goods at fair prices. Most countries, including the United
States, have laws prohibiting certain business practices that could inhibit
effective competition. Whether termed antitrust, competition, or free trade
laws, the rules are designed to keep the marketplace thriving and competitive.
These antitrust laws are broad and far-reaching, and touch upon and affect
virtually all aspects of the Company’s operations.

 

The antitrust laws generally prohibit agreements that restrict competition and
include agreements between competitors as to pricing, bidding, production,
supply and customer practices. These laws also apply to various forms of unfair
conduct that may tend to create a monopoly.

 

The Company supports these laws not only because they are the law, but also
because it believes in the free market and the idea that healthy competition is
essential to its long-term success. As such, you should avoid conduct that
violates or appears to violate these laws. In all cases where there is question
or doubt about a particular activity or practice, you should contact the
Company’s General Counsel before taking any action that may fall within the
scope of these laws.

 

12. Government Business.

 

Special requirements often apply when contracting with any government body
(including national, state, provincial, municipal, or other similar government
divisions in local jurisdictions).



--------------------------------------------------------------------------------

Because government officials are obligated to follow specific codes of conduct
and laws, you must take special care in government procurement. Some key
requirements for you to follow in doing business with a government are:

 

  • Accurately representing which Company products are covered by government
contracts;

 

  • Not offering or accepting kickbacks, bribes, gifts, gratuities or anything
else of value with the intent of obtaining favorable treatment from the
recipient (a gift that is customary in the business sector may be perceived as a
bribe by a government official);

 

  • Not improperly soliciting or obtaining confidential information, such as
sealed competitors’ bids, from government officials prior to the award of a
contract;

 

  • Hiring present and former government personnel may only occur in compliance
with applicable laws and regulations (as well as consulting the General
Counsel).

 

13. Political Activity.

 

You may not use corporate funds or other assets — including your work time,
Company premises, or Company equipment — to make political contributions of any
kind to any candidate, political party or in support of any referendum or
initiative. This prohibition covers not only direct contributions but also
indirect assistance or support of candidates or political parties through the
purchase of tickets to special dinners or other fund-raising events, and the
furnishing of any other goods, services or equipment to political parties or
committees. Political contributions or activities by you on your own behalf and
with your own money and on your own time are, of course, permissible. The
Company will not reimburse you directly or indirectly for any political
contribution or for the cost of attending any political event.

 

14. Environment, Health and Safety; Substance Abuse.

 

The Company is committed to providing a work environment that strives to protect
employee health and safety, as health and safety are important aspects of job
performance. It is also the Company’s policy to manage its business in a manner
that is sensitive to the environment and conserves natural resources. You must
learn and follow the safety procedures applicable to your job, and you must
comply with all environmental, health and safety laws.

 

Furthermore, substance abuse poses serious health and safety risks not only to
the few abusers, but also to all employees who work with them. Therefore, in
furtherance of the above general policy, you may not possess any illegal drug,
any legal prescription drug that is a controlled substance (unless the
prescription has been issued to you and is being used in a manner consistent
with the prescribed directions for use), or any alcohol on Company property,
except in the case of Company-sanctioned events. You are also prohibited from
being on Company property under the influence of alcohol or any controlled or
illegal substance.

 

15. Copyrights and Computer Software.

 

You may sometimes need to use third-party copyrighted material to perform your
job. It is the Company’s policy to respect copyright laws. Therefore, before you
may use such third-party material, appropriate authorization from the copyright
holder must be obtained. The need for such permission may exist whether or not
the end product containing third-party material is for personal use, for Company
use internally or other use.



--------------------------------------------------------------------------------

You must observe the terms and conditions of any license agreements to which the
Company is a party. In most cases, you do not have the right to make copies of
software, except for backup purposes. This includes not only the substantial
software programs the Company may license, but also the smaller so-called
“shrink-wrap” programs typically used for word processing, spreadsheets and data
management.

 

You may not copy copyrighted intellectual property licensed to the Company or
otherwise make use of property, other than on your Company computer in
furtherance of Company business, and such use must be as permitted under the
copyright laws. It is against Company policy and it may be unlawful for you to
copy, reproduce, scan, digitize, broadcast, or modify third-party copyrighted
material when preparing Company products or promotional materials, unless
written permission from the copyright holder has been obtained prior to the
proposed use. Improper use could subject both the Company and you to possible
civil and criminal actions for copyright infringement. It is also against
Company policy for you to use the Company’s facilities for the purpose of making
or distributing unauthorized copies of third-party copyrighted materials for
personal use or for use by others.

 

16. International Business.

 

The Company observes the highest ethical standards in all of its business
transactions — including those involving foreign countries. You may not take any
action in connection with any international transaction or any action in any
foreign country that would be illegal or improper in the US. Furthermore, you
are required to observe all applicable foreign laws to which you or the Company
may be subject, including foreign tax laws, customs duties and regulations, drug
testing, licensing, manufacturing and marketing laws, rules and regulations and
currency restrictions. You should not take any actions that are intended to
improperly circumvent the application of such laws. Some of the concerns raised
by international business are as follows:

 

(a) Foreign Corrupt Practices Act.

 

With limited exceptions, the Foreign Corrupt Practices Act prohibits the Company
and you from, among other things, making an offer, payment, promise to pay or
authorization of the payment of any money, or offer, gift, promise to give, or
authorization of the giving of anything of value to any foreign official, any
foreign political party or official thereof or any candidate for foreign
political office, or any other person, such as a foreign agent or consultant,
knowing that all or a portion of such money or thing of value will be offered,
given or promised, directly or indirectly, to any foreign official, any foreign
political party or official thereof, or any candidate for foreign political
office, for the purpose of (i) influencing any act or decision of such foreign
official in his or her official capacity, (ii) inducing such foreign official to
do or omit to do any act in violation of the lawful duty of such official, or
(iii) securing any improper advantage, or inducing such foreign official to use
his or her influence with a foreign government or instrumentality thereof to
affect or influence any act or decision of such government or instrumentality,
in order to assist the Company in obtaining or retaining business for or with,
or directing business to, any person.

 

If you are asked to make any such payment, you should consult with your
supervisor and the General Counsel before taking any action.



--------------------------------------------------------------------------------

(b) Antiboycott Laws.

 

U.S. antiboycott laws prohibit or severely restrict the Company from
participating in boycotts against countries friendly to the US, and require the
Company to report both legal and illegal boycott requests to the U.S.
government. If you are involved in selling the Company’s products
internationally, you must become familiar with the antiboycott laws and observe
all of their requirements. Further information and guidance can be obtained from
the General Counsel.

 

(c) New Foreign Countries.

 

The decision to expand the Company’s distribution or to establish an operation
in any other country, besides those in which it is already qualified to do
business, may carry many important legal and tax implications. You must not
undertake to expand the Company’s operations into any country outside the US
without prior consultation with the General Counsel.

 

(d) Export Controls.

 

In general, any goods that the Company sells to a customer in a foreign country
must be covered by an export license. The definition of “export” is quite broad
and can include conversations of a technical nature with a citizen of another
country even though that conversation takes place entirely within the US.
Another example of a possible export would include tours of the Company’s
facilities where foreign visitors could obtain technical information.

 

There are certain statutory licenses which allow exporting of certain products —
generally nonmilitary or non-high-technology goods — to the United States’
allies without any further license. Export control regulations are, however,
quite complex, and if you are involved in any export transaction you must
observe at least the following two rules:

 

(i) You must satisfy yourself that there is some regulation or specific export
license that covers the export you want to make. This includes exports of
technology, as well as exports of goods or services.

 

(ii) You must furnish only truthful and accurate information to other Company
employees, to the government or to companies that the Company may have hired to
facilitate the Company’s export transactions. This includes both information as
to the technology in question and information as to the economic value of the
exports.

 

If you are involved in the Company’s export business, you must be reasonably
alert to situations in which inaccurate information may have been furnished,
either to the Company or to any of the Company’s agents, involving the ultimate
destination or use of the goods. This is particularly important for goods of the
type that are not permitted to be shipped to certain countries.

 

If you have any doubt as whether a situation involves an “export” within the
meaning of the applicable export control laws, or as to the truth or accuracy of
the information being furnished to the Company regarding the ultimate
destination or use of products the Company exports, you must contact your
supervisor or the General Counsel.



--------------------------------------------------------------------------------

(e) Imports.

 

All goods imported into the US must pass through customs and, except in some
limited cases where there are exemptions, a duty must be paid. The amount of
that duty is based upon the classification of the goods and the value of the
merchandise. You must furnish truthful and accurate information to any customs
official or to any agent that the Company hires to facilitate its imports.

 

(f) Bioterrorism.

 

You must report any requests to manufacture or sell any drug or other product
that could be used in an act of terrorism to the General Counsel.

 

17. Audits.

 

In some cases, the Company will monitor compliance with its policies by audits.
These may be done by the Company’s legal counsel or at the direction of the
General Counsel/internal auditor. You are required to cooperate fully with any
such audits and to provide truthful and accurate responses to any request.

 

* * * * * * * * * * * * * * * * * * * * *